     Case 3:20-cv-00299-WQH-MSB Document 15 Filed 09/17/20 PageID.205 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    REBECCA CASEY, individually,                       Case No.: 20-cv-299-WQH-MSB
      and on behalf of a class of
12
      similarly situated individuals,                    ORDER
13                                      Plaintiff,
14    v.
15
      GENERAL MOTORS, LLC,
16                                    Defendant.
17
      HAYES, Judge:
18
            On February 18, 2020, Plaintiff Rebecca Casey filed a Complaint against Defendant
19
      General Motors, LLC. (ECF No. 1). On July 31, 2020, Defendant filed a Motion to Dismiss
20
      the Complaint pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure. (ECF No.
21
      11). On August 6, 2020, the Court issued an Order that stated, “The deadline for Plaintiff
22
      to file her opposition to Defendant’s Motion to Dismiss or file an amended Complaint, if
23
      any, is extended to September 15, 2020.” (ECF No. 13 at 1). On September 15, 2020,
24
      Plaintiff filed an Amended Complaint. (ECF No. 14).
25
            Once filed, an amended complaint supersedes the original complaint in its entirety.
26
      Ramirez v. Cty. of San Bernardino, 806 F.3d 1002, 1008 (9th Cir. 2015). Defendant’s
27
28

                                                     1
                                                                               20-cv-299-WQH-MSB
     Case 3:20-cv-00299-WQH-MSB Document 15 Filed 09/17/20 PageID.206 Page 2 of 2



 1    Motion to Dismiss, addressing the original Complaint, became moot once Plaintiff filed
 2    the Amended Complaint. Id.
 3          IT IS HEREBY ORDERED that Defendant’s Motion to Dismiss the Complaint
 4    (ECF No. 11) is denied as moot.
 5
 6     Dated: September 17, 2020
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                2
                                                                            20-cv-299-WQH-MSB
